Citation Nr: 0000753	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left finger laceration.  

2.  Entitlement to an evaluation in excess of 60 percent for 
residuals of pneumothorax.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana which confirmed 
and continued a 60 percent evaluation for the veteran's 
postoperative residuals of a spontaneous pneumothorax of the 
left, confirmed and continued a noncompensable evaluation for 
residuals of a laceration of the left index finger and denied 
entitlement to a total rating based on unemployability by 
reason of service-connected disabilities.  The veteran gave 
testimony before a hearing officer at the RO in December 
1995.  In the hearing officer's decision dated in May 1996, 
the evaluation for the residuals of the laceration of the 
left index finger was increased from noncompensably 
disabling, to 10 percent disabling, effect October 20, 1993.

The issues of entitlement to an evaluation in excess of 60 
percent for pneurothorax and entitlement to a total rating 
based on unemployability by reason of service-connected 
disabilities will be discussed in the remand portion of the 
decision.  


FINDING OF FACT

The veteran's left index finger disability is manifested by 
fixed proximal interphalangeal joint, flexed at 30 degrees, 
and loss of extension at the distal interphalangeal joint, 
but without any limitation of motion in the 
metacarpophalangeal joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's left index finger disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.20, 4.71a, Diagnostic Code 
(DC) 5225 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a September 1970 decision, the RO awarded service 
connection for left finger laceration based on his service 
medical records.

The veteran was accorded a VA examination in December 1993.  
Examination of the left index finger of the left hand 
revealed a fusion and absence of the middle phalangeal joint.  
There was very limited motion of the index finger, with only 
a 10-degree range of motion from the tip of the finger.  He 
was unable to feel any sensation at the tip of the finger or 
on the sides of the finger from the middle phalangeal joint 
area down.  

At a hearing at the RO in December 1995, the veteran 
testified that he had no feeling in the finger from the first 
knuckle.  He complained that cold accentuated and increased 
his pain, and he stated he had difficulty getting into gloves 
and tying his shoes.  He complained he could not use the 
digit for any assistive function, as he felt the finger was 
in the way.

The veteran was accorded a VA examination in January 1996.  
The examiner reported that the veteran had no pain in the 
finger, but the finger was fairly useless due the fact he 
could not bend it.  The impression was foreshortened left 
index finger with fused metacarpophalangeal joint.  VA X-rays 
of the left index finger showed fusion of the proximal 
interphalangeal joint consistent with old healed trauma.

The veteran was accorded a VA hand, thumb, and finger 
examination in February 1999.  At that time, he complained of 
decreased range of motion.  There were no reported complaints 
of pain.  On examination, the metacarpophalangeal joint 
showed full range of motion with no deformities.  The 
proximal interphalangeal (PIP) joint was fixed and flexed at 
30 degrees with no extension possible.  The distal 
interphalangeal (DIP) joint showed full flexion with no 
extension whatsoever, however, there was full passive 
extension of the DIP joint.  The impression was fixed 
effusion of the PIP joint at 30 degrees flexion; examination 
consistent with extensor, digital, and profundus of the DIP 
joint.  It was also noted that the veteran could fully flex 
that joint but was unable to extend it.

Pertinent Law and Regulations

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule provides for a 10 percent evaluation for 
ankylosis of the index finger in either a favorable or 
unfavorable position.  In addition, for a disability that is 
characterized as an extremely unfavorable ankylosis, the 
schedule provides that such conditions will be evaluated as 
an amputation under Diagnostic Codes 5152-5156.  Under 
Diagnostic Code 5153, a 10 percent evaluation may be assigned 
for amputation of the index finger through the middle phalanx 
at the distal joint.  A 20 percent rating may be assigned for 
amputation without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1999).

Analysis

In this case, the veteran's residuals of an injury of the 
left index finger laceration is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC), 5225, concerning ankylosis of 
the index finger.  The veteran is currently assigned a 10 
percent disability rating under DC 5225, which is the maximum 
rating available for ankylosis of the index finger of either 
the major or minor hand in either the favorable or 
unfavorable position.  

In order to establish a rating in excess of 10 percent, 
evidence must demonstrate that the veteran has extremely 
unfavorable ankylosis of the  left index finger, which is the 
equivalent to an amputation of the index finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, DC 5153 (1999).

The rating scheduled provides that in classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits, the following rule will be 
observed: ankylosis of both the metacarpophalangeal and PIP 
joints, with either joint in extension or in extreme flexion 
will be rated as amputation.  38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5215 (1999).

The rating schedule also provides that extremely unfavorable 
ankylosis of the fingers, all joints in extension or in 
extreme flexion, or twisted in rotation, and angulation of 
the bones will be rated as amputation.  38 C.F.R. § 4.71a; 
Notes following  Diagnostic Code 5219 (1999).

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," Stedman's Medical Dictionary 87 (25th ed. 
1990).  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

On the most recent examination the veteran did have a fixed 
PIP joint, but had a full range of motion in the 
metacarpophalangeal joint.  Thus his disability would not 
meet the criteria for evaluation on the basis of amputation.  
There is no other basis for awarding an evaluation in excess 
of the current 10 percent.


ORDER

An evaluation in excess of 10 percent for residuals of left 
finger laceration is denied.  


REMAND

The veteran has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion 
that the disability has worsened serves to render the claim 
for increase well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran has also presented evidence 
that his service connected disabilities render him 
unemployable, thereby rendering his claim for a total rating 
for compensation based on individual unemployability well 
grounded.  See Colayang v. West, 12 Vet. App. 524 (1999).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
This case was previously remanded in part to afford the 
veteran an examination in which to determine the severity of 
the veteran's pneumothorax disability.  In this case, the 
veteran was accorded a VA examination, however the examiner 
failed to comply with all the Board's directives.  
Significantly, the examiner failed to measure and report the 
veteran's maximum exercise capacity.  The examination report 
was also silent as to whether the veteran required the use of 
outpatient oxygen.  

Moreover the examination report is inadequate for rating 
purposes.  Specifically, the results of the pulmonary 
function test were impossible to interpret.  The examiner 
noted that the veteran was "malingering."  Pulmonary 
function studies are a critical part of the adjudication of 
this increased rating issue.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The RO must comply with all notification requirements 
regarding the duty of the veteran to cooperate and report for 
the examination, and the consequences of his failure to 
report for examination.  Evidence of all written 
notifications to the veteran should be made part of the 
record.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  In the event that 
the veteran fails to cooperate or report for VA examination, 
the RO should readjudicate the claim with consideration of 38 
C.F.R. §§ 3.158 and 3.655, and notify the appellant of that 
determination in a supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A decision on the veteran's claim of entitlement to a total 
rating based on individual unemployability, must be deferred 
pending a decision on the appropriate evaluation of his 
service-connected disability.

In view of the foregoing this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for his 
pneumothorax disability.  The RO should 
then take all necessary steps to obtain 
any of those records not part of the 
claims folder, and associate them with 
the that folder.

2. The veteran should then be afforded a 
VA pulmonary examination, in order to 
determine the extent of disability 
resulting from the service connected 
pulmonary disability. All indicated 
diagnostic studies and specialized 
examinations should be performed. The 
veteran's FEV-1, FEV-1/FVC, and DLCO (SB) 
should be measured and reported in terms 
of percentage of predicted values.  His 
maximum exercise capacity should be 
measured and reported in terms of 
ml/kg/min oxygen. In order to evaluate 
the disability in the context of its 
history, the examiner should review the 
veteran's claims folder.  The examiner 
should express an opinion as to whether 
the veteran has cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac 
catheterization) or requires outpatient 
oxygen therapy.  The examiner should also 
comment on whether the veteran has severe 
dyspnea on slight exertion, marked loss 
of weight or other evidence of severe 
impairment of health.  The examiner 
should also express an opinion, if 
possible, as to the extent to which the 
pulmonary disability limits the veteran's 
ability to perform labor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 




